Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/385,542 that was filed on 04/16/2019. Claims 1-20 are currently under examination.

Specification
The disclosure is objected to because of the following informalities: examples mentioned in the specification, such as in para. [0070]-[para. [0089], should be removed, the paragraphs contain descriptions which are optional and should be removed when claimed limitations is recited in them.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 13-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure, which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without ‘…coupling a side of body rib to the rear spar, coupling the side of body fitting to the side of body rib,  coupling a second rib to the rib post,  coupling the intercostal member to the side of body fitting and the rib post’  of claims 14-16 which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   First, claim 13-16 are in contradiction with claim 1 and the specification. Claims 14-16 define features which are not defined or mentioned in any of the steps of claim 13 but which according to the specification and claim 1 are essential for the functioning, and the understanding of a skilled person in the art. The features are limitations in claims 14-16. It is defined in claim 1 (with the support of the specification) that the ‘couplings’ are necessary to establish a situation in which drag forces are reacted not only in a rear spar, but also on the side of body rib and a second rib (also defined in claim 1). Only in this way that “….improved load path for main landing gear drag load that reduces or eliminates out of the plane loads on a rear spar” purpose of the invention is achieved’.
Claim 17 is also rejected under the same rational as the rejection due to its dependency from the rejected claims above.

In order to overcome the rejection, the examiner suggests amending the specification to include the limitations of claim 14-16 and also amending claim 13 with the limitations of claims 14-16.

Allowable Subject Matter
s 1-12 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642